            Case 8:21-cv-01155-GJH Document 1 Filed 05/12/21 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND

                                               :
LISA CORNWELL,                                 :
                                               : Case No.:
                     Plaintiff,                :
vs.                                            :
                                               :
SYNCHRONY LENDING, INC.,                       :
                                               :
                     Defendant.                :
                                               :


                                      NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Synchrony Bank (erroneously sued as “Synchrony Lending, Inc.”) (“Synchrony”)

hereby notices removal of the state court civil action known as Lisa Cornwell v. Synchrony

Lending, Inc., Case No. 0602-10210-2020, from the District Court of Maryland for Montgomery

County, to the United States District Court for the District of Maryland, and in support thereof

states as follows.

       1.      On or about August 19, 2020, Plaintiff Lisa Cornwell (“Plaintiff”) filed a Complaint

against Synchrony in the District Court of Maryland for Montgomery County (the “State Court”).

In compliance with 28 U.S.C. § 1446(a), a true and correct copy of all process, pleadings, and

orders served upon Synchrony is attached hereto as Exhibit 1.

       2.      As set forth more fully below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because Synchrony has satisfied the procedural requirements for removal, and

this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331.
            Case 8:21-cv-01155-GJH Document 1 Filed 05/12/21 Page 2 of 4



                                   GROUNDS FOR REMOVAL

I.     Synchrony Has Satisfied the Procedural Requirements for Removal.

       3.        Synchrony first received a copy of the Summons and Complaint on April 26, 2021.

Therefore, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(3) because Synchrony

is filing its Notice of Removal within 30 days of its receipt of the initial pleading setting forth the

claim for relief upon which such action is based.

       4.        This Court is the proper division because it embraces the State Court, where

Plaintiff’s action is pending. See 28 U.S.C. §§ 1441 and 1446(a).

       5.        No previous request has been made for the relief requested herein.

       6.        Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

on Plaintiff, and a copy is being filed with the State Court Clerk.

II.    Removal Is Proper Because This Court Has Subject Matter Jurisdiction.

       7.        Under 28 U.S.C. § 1331, United States District Courts are vested with jurisdiction

to consider cases or controversies “arising under” the laws of the United States of America. See 28

U.S.C. § 1331.

       8.        Removal of such cases is governed by 28 U.S.C. § 1441(b). Section 1441(b) makes

clear that a case brought in state court, raising a federal question, “shall be removable” to the

United States District Courts “without regard to the citizenship or residence of the parties.” 28

U.S.C. § 1441(b) (emphasis added).

       9.        Here, Plaintiff’s Complaint alleges that she filed a complaint to Synchrony through

the Consumer Finance Protection Bureau about an unauthorized charge on her credit card but that

Synchrony refused to remove the charge. Exh. 1, Complaint/Application and Affidavit in Support

of Judgment.




                                                  -2-
          Case 8:21-cv-01155-GJH Document 1 Filed 05/12/21 Page 3 of 4



       10.    These allegations purport to raise a claim for a violation of the Fair Credit Billing

Act, 15 U.S.C. § 1666, and Plaintiff seeks two times the claimed interest, apparently under 15

U.S.C. § 1640(a)(2). Exh. A, Complaint/Application and Affidavit in Support of Judgment.

       11.    To the extent that any other claims in this action may arise under state law,

supplemental jurisdiction over such claims exists pursuant to 28 U.S.C. § 1367.

       12.    Given that the requirements for federal question jurisdiction are satisfied, this case

is properly removed.

       WHEREFORE, Synchrony, by counsel, respectfully requests that the above-referenced

action, originally filed in the District Court of Maryland for Montgomery County, be removed to

this Court pursuant to 28 U.S.C. §§ 1331, 1441, and 1446.

Dated: May 12, 2021                              REED SMITH LLP


                                                  /s/ John L. Kazmierczak
                                                 John L. Kazmierczak (Bar No. 24564)
                                                 20 Stanwix Street, Suite 1200
                                                 Pittsburgh, PA 15222
                                                 Tel: (412) 288-3131
                                                 Fax: (412) 288-3063
                                                 Jkazmierczak@reedsmith.com

                                                 Attorneys for Defendant Synchrony Bank




                                               -3-
          Case 8:21-cv-01155-GJH Document 1 Filed 05/12/21 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of May, 2021, the foregoing was served by first class

mail upon the following:



       Lisa Cornwell
       8310 Garland Avenue, Apartment 3
       Takoma Park, MD 20912



                                                 REED SMITH LLP


                                                  /s/ John L. Kazmierczak
                                                 John L. Kazmierczak




                                               -4-
